Mr. Chief Justice Moore
delivered the opinion of the Court.
*497In the trial court the controversy involved a dispute between Emma Lobato as plaintiff and Lissy Martinez, Abe Martinez and Juanita Samora defendants concerning the validity of a power of attorney allegedly executed by the father of Emma Lobato. Deeds allegedly executed by Emma Lobato under authority of the power of attorney were also in question since they were valid instruments only in the event that the power of attorney was valid.
The issues were tried to the court and findings of fact were entered as contended for by the defendants and against those contended for by Emma Lobato.- Judgment was entered accordingly and Emma Lobato caused writ of error to issue.
The defendants filed a motion to strike the reporter’s transcript for failure to lodge same within the time provided by the Rules of Civil Procedure. This motion was granted by this court on January 7, 1966.
Resolution of the points relied on for reversal of the judgment would require consideration of the matters contained in the reporter’s transcript. Since there is no such transcript properly before us the judgment must be, and hereby is, affirmed.
Mr. Justice Kelley not participating.